Case 1:19-cv-03710-LDH-RML Document 1 Filed 06/26/19 Page 1 of 11 PageID #: 1




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ---------------------------------------------------------------X
   OSEI GREENIDGE,                                                    Case No. 19 CV 3710
                              Plaintiff,
                                                                      COMPLAINT
           -against-
                                                                      JURY DEMAND
   THE CITY OF NEW YORK, P.O. KINKAID
   [SHIELD # 990], CAPTAIN MORALES
   [SHIELD # 953], ASSISTANT DEPUTY
   WARDEN RUSSO [SHIELD # 99],
   COMMISSIONER CYNTHIA BRANN, and
   JOHN DOE AND JANE DOE #1-6 (the
   names John and Jane Doe being fictitious, as
   the true names are presently unknown),
                              Defendants.
   --------------------------------------------------------------X



   Plaintiff, OSEI GREENIDGE, by his attorney, The Law Offices of UGO UZOH, P.C.,
   complaining of the defendants herein, The City of New York, P.O. Kinkaid [Shield #
   990], Captain Morales [Shield # 953], Assistant Deputy Warden Russo [Shield # 99],
   Commissioner Cynthia Brann, and John Doe and Jane Doe #1-6 (collectively,
   “defendants”), respectfully alleges as follows:
   1.            This is an action at law to redress the deprivation of rights secured to the
                 plaintiff under color of statute, ordinance, regulation, custom, and/or to
                 redress the deprivation of rights, privileges, and immunities secured to the
                 plaintiff by the Fourth, Fifth, Eight and Fourteenth Amendments to the
                 Constitution of the United States, and by Title 42 U.S.C. §1983, and arising
                 under the law and statutes of the City and State of New York.
                                                        JURISDICTION
   2.            The jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 1983, 28
                 U.S.C. § 1343, 28 U.S.C. § 1331 and 28 U.S.C. § 1367, and under the
                 Fourth, Fifth, Eight and Fourteenth Amendments to the United States
                 Constitution.
Case 1:19-cv-03710-LDH-RML Document 1 Filed 06/26/19 Page 2 of 11 PageID #: 2




   3.       As the deprivation of rights complained of herein occurred within the
            Eastern District of New York, venue is proper in this district pursuant to 28
            U.S.C. §1391 (b) and (c).
                                              THE PARTIES
   4.       Plaintiff is and was at all times material herein a resident of the United States
            and the State of New York.
   5.       Defendant City of New York (“City”) is a municipal corporation duly
            organized and existing under the laws of the State of New York.
   6.       The City of New York Police Department (“NYPD”) is an agency of
            defendant City, and all police officers referred to herein were at all times
            relevant to this complaint employees and agents of defendant City.
   7.       The City of New York Correction Department (“DOC”) is an agency of
            defendant City, and all correction officers referred to herein were at all times
            relevant to this complaint employees and agents of defendant City.
   8.       The Criminal Court of the City of New York, Kings County (“Criminal
            Court”) is the criminal court in New York City, Kings County, and all
            officers referred to herein were at all times relevant to this complaint
            employees and agents of defendant City.
   9.       Defendant P.O. Kinkaid [Shield # 990] was at all times material herein a
            police officer employed by the NYPD. S/he is named here in his or her
            official and individual capacities.
   10.      Defendant Captain Morales [Shield # 953] was at all times material herein a
            captain employed by the DOC. S/he is named here in his or her official and
            individual capacities.
   11.      Defendant Assistant Deputy Warden Russo [Shield # 99] was at all times
            material herein an assistant deputy warden employed by the DOC. S/he is
            named here in his or her official and individual capacities.
   12.      Defendant Commissioner Cynthia Brann was at all times material herein a
            commissioner employed by the DOC. She is named here in her official and
            individual capacities.




                                             2
Case 1:19-cv-03710-LDH-RML Document 1 Filed 06/26/19 Page 3 of 11 PageID #: 3




   13.      Defendants John Doe and Jane Doe #1-6 were at all times material herein
            individuals and/or officers employed by the NYPD, the DOC and/or the
            Criminal Court. They are named here in their official and individual
            capacities.
   14.      Defendants Kinkaid, Morales, Russo, Brann, and John Doe and Jane Doe #1-
            6 are collectively referred to herein as “defendant officers”.
   15.      At all times material to this Complaint, the defendant officers acted towards
            plaintiff under color of the statutes, ordinances, customs, and usage of the
            State and City of New York.
   FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
   16.      On or about August 16, 2018, at approximately 1:00 p.m., the plaintiff was
            arrested by NYPD police officers in regards to an open complaint against
            him.
   17.      On or about August 16, 2018, plaintiff was arraigned in the Criminal Court.
   18.      That bail was set thereafter to secure the release of the plaintiff.
   19.      Following arraignment, plaintiff was transferred to Brooklyn Detention
            Complex (“BKHD”).
   20.      On August 17, 2018, bail was posted on behalf of the plaintiff.
   21.      Prior to the posting of the bail, the defendants assured the plaintiff that he did
            not have any warrants or holds that could prevent his prompt release.
   22.      After defendants had received the cash bail from the plaintiff, defendant
            Kinkaid directed that the processing of the plaintiff’s bail application should
            be delayed due to an internal NYPD Investigation Card (“I-Card”) allegedly
            issued against the plaintiff.
   23.      An I-Card is not an arrest warrant. It is a mere internal investigatory tool
            utilized by NYPD officers only. It is “a device detectives use to notify patrol
            officers that a person is wanted for questioning either as a witness or
            suspect.” Keith v. City of New York, 2014 U.S. Dist. LEXIS 166469, at *7
            n.7 (S.D.N.Y. Dec. 1, 2014).
   24.      Because of the I-Card, defendants refused to process the plaintiff’s bail
            application.



                                              3
Case 1:19-cv-03710-LDH-RML Document 1 Filed 06/26/19 Page 4 of 11 PageID #: 4




   25.      Plaintiff continued to request the defendants to promptly process his bail
            application and release him from detention.
   26.      On or about August 20, 2018, the Honorable Ushir Pandit-Durant of the
            NYS Criminal Court directed defendant Brann and the DOC take all actions
            necessary to effect the plaintiff’s “IMMEDIATE RELEASE”.
   27.      Notwithstanding the above, defendants Morales, Russo, and Brann citing the
            I-Card refused to release the plaintiff.
   28.      Defendants continued to detain the plaintiff at BKHD.
   29.      On or about August 21, 2018, approximately four (4) days after the plaintiff
            had first posted bail, defendants released the plaintiff from his unlawful
            incarceration.
   30.      Plaintiff who had been placed on a treatment plan by his physicians due to
            his condition requested treatment and medications during his detention.
   31.      Defendants refused the plaintiff’s entreaties and did not provide the plaintiff
            with treatment and medications.
   32.      That throughout the period of his unlawful incarceration, the plaintiff was
            subjected to strip naked and forced body cavity searches.
   33.      The aforesaid strip and body cavity searches were illegal because defendants
            lacked reasonable suspicion to believe that the plaintiff was in possession of
            contraband, weapons and/or a means of escape.
   34.      Each and every officer who was involved in the plaintiff’s arrest, detention
            and prosecution knew and was fully aware that the plaintiff was entitled to
            immediate release on August 17, 2018, after he had posted bail, and had a
            realistic opportunity to intervene to prevent the harm detailed above from
            occurring.
   35.      Nonetheless, defendants did absolutely nothing to discourage and prevent the
            harm detailed above from occurring and failed to protect and ensure the
            safety of the plaintiff.
   36.      As a result of the aforesaid actions by defendants, plaintiff suffered and
            continues to suffer emotional distress, fear, embarrassment, humiliation,




                                             4
Case 1:19-cv-03710-LDH-RML Document 1 Filed 06/26/19 Page 5 of 11 PageID #: 5




              shock, discomfort, loss of liberty, wages and financial losses, pain and
              damage, and damage to reputation.
   FIRST CAUSE OF ACTION: FALSE ARREST - against defendant officers
   37.      By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 36 of this complaint as though
              fully set forth herein.
   38.        The conduct of defendant officers, as described herein, amounted to false
              arrest.
   39.        Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Eight and Fourteenth Amendments to the United
              States Constitution.
   40.        Consequently,     plaintiff   has       been   damaged   and   hereby   demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   SECOND CAUSE OF ACTION: UNREASONABLE SEARCH & SEIZURE - against
   defendant officers
   41.         By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 40 of this complaint as though
              fully set forth herein.
   42.        Defendant officers subjected plaintiff to unreasonable search & seizure.
   43.        Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Eight and Fourteenth Amendments to the United
              States Constitution.
   44.        Consequently,     plaintiff   has       been   damaged   and   hereby   demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   THIRD CAUSE OF ACTION: DELIBERATE INDIFFERENCE - against defendant
   officers
   45.      By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 44 of this complaint as though
              fully set forth herein.
   46.        Defendants refused to provide the plaintiff with treatment and medications
              thereby causing his condition to deteriorate.


                                                  5
Case 1:19-cv-03710-LDH-RML Document 1 Filed 06/26/19 Page 6 of 11 PageID #: 6




   47.        Defendant officers denied plaintiff treatment needed to remedy his serious
              medical conditions and did so because of their deliberate indifference to
              plaintiff’s need for medical treatment and care.
   48.        Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Eight and Fourteenth Amendments to the United
              States Constitution.
   49.        Consequently,     plaintiff   has       been   damaged   and   hereby   demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   FOURTH CAUSE OF ACTION: UNREASONABLE DETENTION - against defendant
   officers
   50.      By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 49 of this complaint as though
              fully set forth herein.
   51.        Defendant officers denied plaintiff his due process right to be free from
              continued detention after it was or should have been known that plaintiff was
              entitled to release.
   52.        The conduct of defendant officers, as described herein, amounted to
              unreasonable detention.
   53.        Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Eight and Fourteenth Amendments to the United
              States Constitution.
   54.        Consequently,     plaintiff   has       been   damaged   and   hereby   demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   FIFTH CAUSE OF ACTION: FAILURE TO INTERVENE - against defendant officers
   55.      By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 54 of this complaint as though
              fully set forth herein.
   56.        That each and every officer and/or individual who was involved in the
              plaintiff’s arrest, detention, prosecution and/or incident described herein
              knew and was fully aware that plaintiff was entitled to immediate release on



                                                  6
Case 1:19-cv-03710-LDH-RML Document 1 Filed 06/26/19 Page 7 of 11 PageID #: 7




              August 17, 2018, after he had posted bail, and had a realistic opportunity to
              intervene to prevent the harm detailed above from occurring.
   57.        Nonetheless, defendant officers did absolutely nothing to discourage and
              prevent the harm detailed above from occurring and failed to intervene.
   58.        Such conduct described herein violated plaintiff’s rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Eight and Fourteenth Amendments to the United
              States Constitution.
   59.        Consequently,     plaintiff   has       been   damaged   and   hereby   demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   SIXTH          CAUSE           OF           ACTION:          FAILURE           TO
   TRAIN/SUPERVISE/DISCIPLINE/SCREEN AND MUNICIPAL POLICY - against
   defendant City
   60.        By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 59 of this complaint as though
              fully set forth herein.
   61.        Defendant City, acting through the NYPD, had actual and/or de facto
              policies, practices, customs and/or usages of failing to properly train,
              supervise or discipline its police officers concerning correct practices in
              conducting investigations and obligation to effect an arrest only when
              probable cause exists for such arrest.
   62.        Additionally, defendant City, acting through the DOC, had actual and/or de
              facto policies, practices, customs and/or usages of failing to properly train,
              supervise and/or discipline its correction officers concerning correct
              practices in holding, taking and/or accepting custody of innocent persons
              and/or inmates, permissible search of innocent persons and/or inmates,
              ensuring the safety and protection of innocent persons and/or inmates,
              conducting investigations, and obligation to abide by court orders and release
              innocent persons from its custody.
   63.        Defendant City of New York, acting through aforesaid NYPD and DOC, had
              actual and/or de facto policies, practices, customs and/or usages of
              wrongfully arresting, incarcerating, illegally strip searching, abusing,



                                                  7
Case 1:19-cv-03710-LDH-RML Document 1 Filed 06/26/19 Page 8 of 11 PageID #: 8




            humiliating, degrading and/or maliciously prosecuting individuals who are
            members of racial/ethnic minority groups such as plaintiff, who is black, on
            the pretext that they were involved in robbery, narcotics, drugs, guns and/or
            other illicit activities.
   64.      The existence of the aforesaid unconstitutional policies, practices, customs
            and/or usages may be inferred from repeated occurrences of similar wrongful
            conduct, as documented in the numerous civil rights actions filed against the
            City of New York in the state and federal courts.
   65.      That numerous lawsuits and/or claims have been brought against defendant
            City alleging that inmates were detained beyond their sentence and/or that
            innocent persons were detained by DOC without a court order or valid legal
            process. Additionally, defendant City has settled numerous lawsuits alleging,
            among other things, that NYPD and DOC officers unlawfully incarcerated
            innocent citizens. See, e.g., Robert Smith v. City of New York (EDNY Case
            No. 15 CV 932); Kroutchev Demosthene v. City of New York (EDNY Case
            No. 14 CV 816); Michael Porter v. City of New York (SDNY Case No. 12
            CV 3764); Russell Hernandez v. City of New York (NYS Supreme Court,
            Bronx County, Index No.: 0350180/2011).
   66.      Despite the numerous complaints of civil rights violations described
            hereinabove, there has been no meaningful attempt on the part of defendant
            City to forestall further incidents and/or even to investigate claims that
            inmates were detained beyond their sentence, that innocent persons were
            detained by DOC without a court order or valid legal process, and/or that
            NYPD and DOC officers unlawfully incarcerated innocent citizens.
   67.      As a result of defendant City’s failure to properly train, supervise or
            discipline its police officers, defendant officers unlawfully incarcerated the
            plaintiff and denied plaintiff his due process right to be free from continued
            detention after it was or should have been known that plaintiff was entitled to
            release.
   68.      Defendant City maintained the above described policies, practices, customs
            or usages knowing fully well that the policies, practices, customs or usages



                                            8
Case 1:19-cv-03710-LDH-RML Document 1 Filed 06/26/19 Page 9 of 11 PageID #: 9




              lead to improper conduct by its police officers and employees. In failing to
              take any corrective actions, defendant City acted with deliberate
              indifference, and its failure was a direct and proximate cause of plaintiff’s
              injuries as described herein.
   69.        The actions of defendants, acting under color of State law, deprived plaintiff
              of his due process rights, and rights, remedies, privileges, and immunities
              under the laws and Constitution of the United States, treatise, ordinances,
              customary international law and norms, custom and usage of a right; in
              particular, the right to be secure in his person and property, to be free from
              abuse of process, the excessive use of force and the right to due process.
   70.        By these actions, defendants have deprived plaintiff of rights secured by
              treatise, ordinances, customary international law and norms, custom and
              usage of a right, and the Fourth, Fifth, Eight and Fourteenth Amendments to
              the United States Constitution, in violation of 42 U.S.C. § 1983.
   SEVENTH CAUSE OF ACTION: TORTS (FALSE ARREST/IMPRISONMENT) -
   against defendants
   71.         By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 70 of this complaint as though
              fully set forth herein.
   72.        The conduct of the defendants, as described herein, amounted to false
              arrest/imprisonment.
   73.        Consequently,     plaintiff   has       been   damaged   and   hereby   demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   EIGHTH CAUSE OF ACTION: TORTS (NEGLIGENCE AND/OR BREACH OF
   SPECIAL DUTY OR RELATIONSHIP) - against defendants
   74.      By this reference, plaintiff incorporates each and every allegation and
              averment set forth in paragraphs 1 through 73 of this complaint as though
              fully set forth herein.
   75.        Defendants failed to properly care, supervise and protect the plaintiff, failed
              to ensure the plaintiff’s health and safety, and were careless and negligent in
              their treatment of the plaintiff.



                                                  9
Case 1:19-cv-03710-LDH-RML Document 1 Filed 06/26/19 Page 10 of 11 PageID #: 10




    76.        The conduct of the defendants, as described herein, amounted to negligence
               and breach of special duty or relationship.
    77.        Consequently,     plaintiff   has        been   damaged   and   hereby   demands
               compensatory and punitive damages in an amount to be proven at trial
               against each of the defendants, individually and severally.
    NINTH CAUSE OF ACTION: TORTS (NEGLIGENT AND INTENTIONAL
    INFLICTION OF EMOTIONAL DISTRESS) - against defendants
    78.      By this reference, plaintiff incorporates each and every allegation and
               averment set forth in paragraphs 1 through 77 of this complaint as though
               fully set forth herein.
    79.        The defendants engaged in extreme and outrageous conduct, intentionally
               and recklessly causing severe emotional distress to plaintiff.
    80.        Plaintiff’s emotional distress has damaged his personal and professional life
               because of the severe mental pain and anguish which were inflicted through
               deliberate and malicious actions including the arrest, assault, detention and
               imprisonment by defendants.
    81.        Consequently,     plaintiff   has        been   damaged   and   hereby   demands
               compensatory and punitive damages in an amount to be proven at trial
               against each of the defendants, individually and severally.
    TENTH CAUSE OF ACTION: NEGLIGENT HIRING AND RETENTION OF
    EMPLOYMENT SERVICES - against defendant City
    82.    By this reference, plaintiff incorporates each and every allegation and
               averment set forth in paragraphs 1 through 81 of this complaint as though
               fully set forth herein.
    83.        Upon information and belief, defendant City, through its various agencies
               and departments including the defendants in this action, owed a duty of care
               to plaintiff to prevent the physical and mental abuse sustained by plaintiff.
    84.        Upon information and belief, defendant City, through its various agencies
               and departments including the defendants in this action, owed a duty of care
               to plaintiff because under the same or similar circumstances a reasonable,
               prudent and careful person should have anticipated that an injury to plaintiff




                                                   10
Case 1:19-cv-03710-LDH-RML Document 1 Filed 06/26/19 Page 11 of 11 PageID #: 11




                   or to those in a like situation would probably result from such conduct
                   described herein.
    85.            Upon information and belief, defendant City knew or should have known
                   through the exercise of reasonable diligence that defendant officers were not
                   prudent and were potentially dangerous.
    86.            Upon information and belief, defendant City’s negligence in hiring and
                   retaining defendant officers proximately caused plaintiff’s injuries.
    WHEREFORE, plaintiff respectfully prays judgment as follows:
              a.      For compensatory damages against all defendants in an amount to be
                      proven at trial;
              b.      For exemplary and punitive damages against all defendants in an amount
                      to be proven at trial;
              c.      For costs of suit herein, including plaintiff’s reasonable attorney’s fees;
                      and;
              d.      For such other and further relief as the court deems proper.
    DEMAND FOR TRIAL BY JURY
          Pursuant to Rule 38 (b) of the Federal Rules of Civil Procedure, plaintiff demands a
          trial by jury.
    Dated: Brooklyn, New York
           June 26, 2019

                                               UGO UZOH, P.C.

                                                      /s/

                                               ___________________________
                                         By:   Ugochukwu Uzoh
                                               Attorney for the Plaintiff
                                               56 Willoughby Street, Third Floor
                                               Brooklyn, N.Y. 11201
                                               Tel. No: (718) 874-6045
                                               Fax No: (718) 576-2685
                                               Email: u.ugochukwu@yahoo.com




                                                    11
